DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on ***.  
Claims *** have been amended. (See examiner’s amendment below).
Claims *** are pending.
Claims *** are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with *** (Reg. ***) on ***.

The application has been amended as follows:

Claims listed have been amended as follows:

1. (currently amended)	A method for operating an electronic control unit comprising at least one processor and at least one memory connected to the at least one processor, the method comprising:
	running a virtualization layer on the at least one processor, the virtualization layer being adapted to assign processor time and memory to a plurality of guest systems running on the virtualization layer, the plurality of guest systems comprising a first guest operating system and a second guest operating system, wherein the first guest operating system is a real time operating system;
	obtaining, by the second guest system, information comprising a value of safety-critical information to be displayed on a display;
	rendering, by the second guest system, a display frame to be sent to the display, the display frame including the safety-critical information obtained by the second guest system;
	determining, by the first guest system, a position of a portion of the display frame based on the information to be displayed, wherein a width of the display frame is at least 5 times larger than a width of the portion of the display frame, and/or a height of the display frame is at least 5 times larger than a height of the portion of the display frame, and wherein the portion is located at a position where the safety-critical information obtained by the second guest system should be displayed;
	reading, by the first guest system, the portion of the display frame, or retrieving, by the first guest system, information about a read portion of the 

	determining whether the information is generated in the display frame within a predefined time period, wherein if it is determined that the information is not generated in a predefined time period and/or is not correctly generated, the method further comprises at least one of:
		commanding the control unit to enter a safe state; and
		commanding the control unit to perform a fault recovery comprising rebooting the control unit.

14. (currently amended)	A non-transitory computer readable medium storing a program comprising commands which, when loaded and executed on one or more processors of an electronic control unit, cause the one or more processors to:
	run a virtualization layer on the one or more processors, the virtualization layer being adapted to assign processor time and memory to a plurality of guest systems running on the virtualization layer, the plurality of guest systems comprising a first guest operating system and a second guest operating system, wherein the first guest operating system is a real time operating system;
	obtain, by the second guest system, information comprising a value of safety-critical information to be displayed on a display;

	determine, by the first guest system, a position of a portion of the display frame based on the information to be displayed, wherein a width of the display frame is at least 5 times larger than a width of the portion of the at least one display frame, and/or a height of the display frame is at least 5 times larger than a height of the portion of the display frame, and wherein the portion is located at a position where the safety-critical information obtained by the second guest system should be displayed;
	read, by the first guest system, the portion of the display frame, or retrieve, by the first guest system, information about a read portion of the display frame;
	determine, by the first guest system, whether the information obtained by the second guest system is correctly generated in the display frame based on the portion; and
	determine whether the information is generated in the display frame within a predefined time period, wherein if it is determined that the information is not generated in a predefined time period and/or is not correctly generated, the program further comprising commands which causes the one or more processors to perform at least one of:
		command the control unit to enter a safe state; and
		command the control unit to perform a fault recovery comprising rebooting the control unit.

15. (currently amended)	An electronic control unit comprising:

	at least one memory connected to said at least one processor; and
	a virtualization layer adapted to run on said at least one processor, the virtualization layer being adapted to assign processor time and memory to a plurality of guest systems running on the virtualization layer, the plurality of guest systems comprising a first guest operating system and a second guest operating system, wherein the first guest operating system is a real time operating system, the second guest system being adapted to obtain safety-critical information to be displayed on a display, the second guest system being adapted to render a display frame to be sent to the display, the display frame including the safety-critical information obtained by the second guest system, and the first guest system being adapted:
	to determine a position of a portion of the display frame based on the information to be displayed, wherein a width of the display frame is at least 5 times larger than a width of the portion of the display frame, and/or a height of the display frame is at least 5 times larger than a height of the portion of the at least one display frame, and wherein the portion is located at a position where the safety-critical information obtained by the second guest system should be displayed,
	to read the portion of the display frame, or to retrieve information about a read portion of the 
	to determine, based on the portion, whether the information obtained by the second guest system is correctly generated in the display frame, and
	to determine whether the information is generated in the display frame within a predefined time period, wherein if it is determined that the information is not generated in 
		command the control unit to enter a safe state; and
		command the control unit to perform a fault recovery comprising rebooting the control unit.

19. (currently amended)	The method according to claim 1, wherein entering the safe state comprises at least one of:
	displaying a blank screen;
	switching off a backlight of the display;
	displaying a default screen; and
	falling back to a simpler rendering scheme;
and wherein the fault recovery further comprises at least one of:
	rebooting the second guest system; 
	
	resetting a display hardware of the display;
	restarting a module generating the display frame; and
	switching to a third guest system that is redundant to the second guest operating system.



Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 3-5, 9, 12, 13, and 16-22 depending on claim 1, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.  Claims 14 and 15 are considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196